Case 2:20-cv-00156-GRB-AKT Document 10 Filed 05/05/20 Page 1 of 1 PageID #: 28

                                                                                         FILED
                                                                                         CLERK
                                                                             12:11 pm, May 05, 2020
  UNITED STATES DISTRICT COURT                                                   U.S. DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                              EASTERN DISTRICT OF NEW YORK
   JOSEPH LEEMAN, on behalf of himself                                           LONG ISLAND OFFICE
   and all other persons similarly situated,

                                             Plaintiffs,
                                                           Civil Action No. 2:20-CV-00156
                            -against-

   BEST BUY STORES, L.P. ,

                                           Defendants.



                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), Plaintiff and Defendant hereby

  stipulate to the dismissal of this action in its entirety and with prejudice, with each side to bear

  their own fees and costs.
                                            May
                                 4




  Peter Romero, Esq.                               Liliya P. Kramer
  Law Office of Peter A. Romero PLLC               Morgan, Lewis & Bockius LLP
  825 Veterans Highway- Ste. B                     101 Park A venue
  Hauppauge, New York 11788                        New York, NY 10178
  Phone: (631) 257-5588                            Phone: 212.309.6000
  promero@Rom eroLawNY.co m                        Fax: 212.309.6001
                                                   liliya.kramer@morganlewis.com
  Attorneys for Plaintiff

                                                   Barbara J. Miller (admitted in CA only)
                                                   Morgan, Lewis & Bockius LLP
    So Ordered.
                                                   600 Anton Boulevard, Suite 1800
                                                   Costa Mesa, CA 92626-7653
    Dated: 5/5/2020                                Phone: 714.830.0600
                                                   Fax:+ 1.714.830.0700
    /s/ GARY R. BROWN
    Gary R. Brown, U.S.D.J.
                                                   barbara.miller@morganlewis.com

                                                   Attorneys for Defendant




 D81/ 113296925.1
